DETAILED ACTION

Drawings
Figures 2 and 3, the replacement drawing filed on 9-27-22, are acceptable. Figure 1, the replacement drawing filed 9-17-22, is unacceptable in that it does not include “Replacement Sheet” at the top. Figures 4, 5A, 5B, 6 and 7, filed 1-17-22, have been accepted by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCowin (US 8,424,583 B2) in view of Kobayashi (US 2020/0346800 A1).
Claims 1-3, McCowin teaches a scrap collection assembly (“for a tape lamination head that applies a plurality of composite tape segments,” refers to an intended use of the claimed structure and does not provide a structural feature to the claim), comprising: 
●a crack-off assembly 10 comprising: 
►5a scrap crack-off redirect roller 76 configured to engage (col 4, ¶ 4
to col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim); and
►a secondary scrap crack-off roller 44 configured to engage (col 4, ¶ 4 to
col 5, ¶ 3) (“one or more composite tape segments and one or more scrap portions” refers to a material worked upon and does not provide a structural feature to the claim).
Roller 76 is a scrap crack-off redirect roller in that it aids in the separation of scrap portions 72 (i.e. crack off) from a backing paper 30 and redirects the scrap portions 72 away from a path of movement of the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Roller 44 is a crack-off roller in that it aids in the separation of the scrap portions 72 (i.e. crack-off) from the backing paper 30 (col 4, ¶ 4 to col 5, ¶ 3). Thus, assembly 10 is a crack-off assembly and the collection assembly is a scrap collection assembly. The instant specification does not provide a specific definition for “crack-off” – which is used in the instant claim(s); yet, when reading the instant specification as a whole crack-off is considered to refer to a scrap piece. McCowin teaches pivots as shown in Figure 2 of McCowin below (annotations added) which are central pivots on which belts 62 and 64 turn (col 4, ¶ 1), respectively (“that connects the crack-off assembly to the tape lamination 10head” refers to a method step and does not provide a structural feature to the claim; “wherein the crack-off assembly and the secondary crack-off roller selectively moves about the pivot to change a direction of composite tape movement and collect the one or more scrap portions” refers a method step does not provide a structural feature to the claim).


    PNG
    media_image1.png
    904
    804
    media_image1.png
    Greyscale

Claim 1, McCowin teaches that the scrap collection assembly includes a scrap collection receptacle (i.e. tray {meeting the limitation of claim 2 where “from the conveyor” refers to a method step and does not provide a structural feature to the claim}); col 5, ¶ 1 of McCowin; instant specification demonstrates tray 96 as a space for holding scrap, i.e. a receptacle). However, McCowin does not teach that the scrap collection assembly also includes a conveyor (“from the secondary crack-off roller” refers to a method step and does not provide a structural feature to the claim).
Kobayashi uses a conveyor mechanism 40 to convey and easily manage cut scrap tape pieces from an operating apparatus -- which is a component mounting system -- including devices that mount components to boards with the components supplied on carrier tapes which are cut to include applied pieces and scrap pieces. Thereafter, the conveyed cut scrap tape pieces are sent to a tray 44 (abstract; ¶s 6-7, 38, 41, 47, 50-62 – English machine translation).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McCowin that the scrap disposal member include a conveyor before the tray in that Kobayashi demonstrates the use of conveyors to easily manage cut scrap tape pieces from an operating apparatus. Claim 3, Kobayashi indicates that it is well-known and conventional to provide a scrap collection tray that is structured to be removable from the operating apparatus for ease of emptying of the scrap therein (¶ 55); and for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in McCowin that the tray is structured to be removable.
Claim 4, McCowin does not teach more than one secondary scrap crack-off roller 44 that receives the scrap portions 72 (“from the conveyor” refers to a method step and does not provide a structural feature to the claim). However, using a plurality of rollers in succession to move pieces of a material along a path is conventional and well-known for more control over steering the material along the correct path; and, for this reason it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided more than one secondary scrap crack-off roller 44 – in succession in McCowin. 
Claim 6, McCowin teaches a type of piston, i.e. pneumatic cylinder 36 (“attached to a frame of a tape lamination head” refers to the tape lamination head of claim 1 which is written in an intended use feature and does not provide a structural feature to the claim; “the scrap collection assembly that rotates the crack-off assembly about the pivot” refers to a method of using the claimed structure and does not provide a structural feature to the claim). Claim 7, in McCowin the secondary crack-off roller 44 has contact on its surface (“backing paper of composite tape” refers to a material operated upon by the claimed apparatus and does not provide a structural feature to the claim). Claim 8, (“the scrap crack-off redirect roller rotates about an axis of pivot rotation of the pivot” refers a method step does not provide a structural feature to the claim).

Conclusion
The amendments and comment filed 9-27-22 have been entered and fully considered. With respect to the limitation in claim 1 of “wherein the crack-off assembly and the secondary crack-off roller selectively moves about the pivot to change a direction of composite tape movement and collect the one or more scrap portions”, this limitation refers a method step that does not provide a structural feature to the claim. Specifically, an action of moving about the pivot refers to how the scrap collection assembly operates with the tape lamination head wherein the tape lamination head is written into claim 1 as part of an intended use of the claimed apparatus, i.e. for a tape lamination head that applies a plurality of composite tape segments. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDA L GRAY/Primary Examiner, Art Unit 1745